        Case 1:15-cv-13987-GAO Document 390 Filed 05/10/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
GERALD ALSTON,                       )
            Plaintiff                )
                                     )
v.                                   )
                                     )   CIVIL ACTION NO.
TOWN OF BROOKLINE, LOCAL 950, )          1:15-CV-13987-GAO
INTERNATIONAL ASSOCIATION            )
OF FIREFIGHTERS, et al.,             )
            Defendants               )
____________________________________)

      DEFENDANT LOCAL 950, IAFF’S MOTION FOR SUMMARY JUDGMENT

       Defendant Local 950, International Association of Firefighters hereby moves for

summary judgment in the above-captioned case. The reasons for the motion are set forth in the

accompanying Memorandum of Law in Support of Defendant Local 950’s Motion for Summary

Judgment, the Defendant Local 950’s Statement of Undisputed Material Facts Purusant to Local

Rule 56.1, and attached exhibits.

                                                   Respectfully submitted,

                                                   Local 950, International Association of
                                                   Firefighters,
                                                   Defendant,

                                                   By its attorney,

                                                   __/s/ John M. Becker_________________
                                                   John M. Becker, BBO # 566769
                                                   Sandulli Grace, P.C.
                                                   44 School Street, Suite 1100
                                                   Boston, MA 02108
                                                   617-523-2500
                                                   bdecker@sandulligrace.com
                                                   jbecker@sandulligrace.com
Dated: May 10, 2019
         Case 1:15-cv-13987-GAO Document 390 Filed 05/10/19 Page 2 of 2



                   CERTIFICATION PURSUANT TO LOCAL RULE 7.1

        Undersigned counsel hereby certifies pursuant to Local Rul 7.1(a)(2) that counsel for the
Defendant Local 950, IAFF has conferred in good faith with counsel for the Plaintiff Gerald Alston
in an effort to resolve and/or narrow the issues related to the above-captioned motion for summary
judgment.

                                                      __/s/ John M. Becker___________________
                                                      John M. Becker

Dated: May 10, 2019



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing document filed through the ECF system
on May 10, 2019 will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF), and paper copies will be served on those indicated as non-registered
participants.


                                                      _/s_John M. Becker___________
                                                      John M. Becker

Dated: May 10, 2019




                                                  2
